DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 19-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudhwala et al. (U.S. Patent No. 6,516,955) in view of Wells, Jr. (U.S. Patent No. 5,873,480).
Dudhwala discloses a casing (Fig. 1), comprising: a frame, comprising two first frame components (a, Fig. 2 labeled below) and two second frame components (b) which are connected together and located at one side of the frame, each of the two first frame components having a first surface (c) and a second surface (d), each of the two 


    PNG
    media_image1.png
    737
    635
    media_image1.png
    Greyscale


Dudhwala fails to teach wherein the shape of all of the first positioning holes, the second positioning holes, the third positioning holes and the fourth positioning holes are the same.
Wells teaches that it is known in the art to manufacture a frame member with different poisoning holes all having the same shape (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the positing holes all having circular shapes, as taught by Wells, in order to adjust the holes for different shaped components and since such a modification would have been a change in shape of an existing component.  	

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudhwala and Wells in view of Chen (U.S. Application Publication No. 2006/0102517).
Dudhwala fails to teach a cover plate and a plurality of second connecting members, wherein the cover plate has a plurality of through holes, and the plurality of second connecting members are respectively disposed through the plurality of through holes of the cover plate and mounted on the plurality of first positioning portions and the plurality of third positioning portions.
Chen teaches that it is known in the art to manufacture a casing with a cover plate (70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the casing of Dudhwala with cover plates, as taught by Chen, in order to cover the contents of the casing.

Claim 10, 13, 14, 16 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechet et al. (U.S. Patent No. 4,114,336) in view of Wells, Jr. (U.S. Patent No. 5,873,480).
Bechet discloses a casing, comprising: a frame, comprising two first frame components and two second frame components (Fig. 1) which are connected together and located at one side of the frame, the two first frame components and the two second frame components together forming an outer side surface (at 5) and an inner side surface (at 7), the outer side surface surrounding the inner side surface, and the outer side surface paralleling the inner side surface; a plurality of first positioning holes and a plurality of second positioning holes, located on the two first frame components; and a plurality of third positioning holes and a plurality of fourth positioning holes, located on the two second frame components (Fig. 2); wherein the plurality of first positioning holes and the plurality of third positioning holes are located on the outer side surface, and the plurality of second positioning holes and the plurality of fourth positioning holes are located on the inner side surface and there is a step (6) including a perpendicular surface formed between the outer side surface and the inner side surface, the outer side surface and the inner side surface are non-coplanar (Fig. 2), wherein each of the first frame components is orthogonal to each of the second frame components (Fig. 1), an assembling component, wherein the assembling component 
 Bechet fails to teach wherein the holes having different spacing distances.
Wells teaches that it is known in the art to manufacture positon holes with different spacing (col. 2, lines 36-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the holes with different spacing in order to comply with different standard or to attach to different components.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechet and Wells in view of Chen (U.S. Application Publication No. 2006/0102517).
Bechet fails to teach a cover plate and a plurality of second connecting members, wherein the cover plate has a plurality of through holes, and the plurality of second connecting members are respectively disposed through the plurality of through holes of the cover plate and mounted on the plurality of first positioning portions and the plurality of third positioning portions.
Chen teaches that it is known in the art to manufacture a casing with a cover plate (70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the casing of Bechet with cover plates, as taught by Chen, in order to cover the contents of the casing.

Claims 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent No. 9,351,567) in view of Wells, Jr. (U.S. Patent No. 5,873,480).
Go discloses a supporting member of a casing, comprising: a frame component, comprising: a column part (10), having a first surface; and at least one extension plate, connected to one side of the column part, the at least one extension plate having a second surface, and the second surface paralleling the first surface (Fig. 2); a plurality of first positioning holes (12), located on the first surface; and a plurality of second positioning holes (12), located on the second surface; wherein there is a step between the first surface and the second surface, the first surface and the second surface are non-coplanar (Fig. 3), wherein a plurality of first side positioning holes and a plurality of second side positioning holes, wherein the quantity of the at least one extension plate is two, the two extension plates are respectively connected to two adjacent sides of the column part, the column part has a first side surface, the first side surface is connected to the first surface, one of the extension plates has the second surface, the other one of the extension plates has a second side surface, the second side surface parallels the first side surface (Fig. 7). Note that the manufacturing techniques are being treated as 
Go fails to teach wherein the holes have different spacing and wherein the frame is aluminum.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the frame out of aluminum, in order to adjust production cost and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Wells teaches that it is known in the art to manufacture positon holes with different spacing (col. 2, lines 36-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the holes with different spacing in order to comply with different standard or to attach to different components. 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). When using the teachings as shown above one of ordinary skill in the art would arrive at the invention as currently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733